 


109 HRES 37 IH: Commending the people and the Governments of the Hashemite Kingdom of Jordan, the Kingdom of Morocco, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, the Sultanate of Oman, and the Republic of Yemen for their political and economic liberalization efforts and expressing hope that progress will continue and that the efforts of these countries will serve as a model for other Arab countries.
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
1st Session 
H. RES. 37 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Ros-Lehtinen (for herself and Mr. Ackerman) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Commending the people and the Governments of the Hashemite Kingdom of Jordan, the Kingdom of Morocco, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, the Sultanate of Oman, and the Republic of Yemen for their political and economic liberalization efforts and expressing hope that progress will continue and that the efforts of these countries will serve as a model for other Arab countries. 
 
Whereas the Hashemite Kingdom of Jordan, the Kingdom of Morocco, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, the Sultanate of Oman, and the Republic of Yemen are taking steps towards political and economic liberalization; 
Whereas progress toward democracy and pluralism is promoted and supported by both the leaders and populations of these countries; 
Whereas these countries have also been expanding economic ties with the United States through Trade and Investment Framework Agreements and Free Trade Agreements that promote economic modernization and transparency; 
Whereas, in June 2003, after a two-year suspension of Parliament, Jordan held parliamentary elections; 
Whereas the parliamentary elections were the first elections to be held during the reign of His Majesty King Abdullah II of the Hashemite Kingdom of Jordan, and they were conducted in an orderly and transparent manner; 
Whereas municipal elections for the Jordanian capital city of Amman were held in July 2003, and other local councils’ elections were held in September 2003; 
Whereas Jordan has placed great emphasis in recent years on the rights of women to vote and run for public office, ensuring that six seats in the Jordanian House of Deputies are reserved for female candidates over and above any seats freely won in the elections; 
Whereas in a speech to the Jordanian parliament in December 2003, King Abdullah II called for radical changes designed to turn Jordan into a modern, democratic country, and announced five goals: 
(1)increasing integrity and transparency in governance; 
(2)increasing participation of young people and women in the political process; 
(3)promoting a culture of democracy; 
(4)establishing an independent judiciary and independent media; and 
(5)involving the private sector in business development and social reform; 
Whereas the Government of Jordan recently created the Ministry of Political Development and Parliamentary Affairs, with the goal of promoting democracy through building and strengthening democratic institutions in Jordan, including the parliament and the judicial system, as well as the legislative and regulatory frameworks in which they operate; 
Whereas the National Center for Human Rights was established in 2002 by King Abdullah II, but it now operates as an autonomous entity promoting human rights as an integral part of political reform efforts under way in Jordan; 
Whereas an independent Higher Media Council has been created, independent administrative bodies, such as the Board of Directors of the Radio and Television Corporation, have been formed, the Government of Jordan has sold its shares in the daily newspapers, and laws have been passed to allow private television and radio stations to operate in Jordan; 
Whereas Jordan and the United States signed a Free Trade Agreement that went into effect in December 2001; 
Whereas in an April 2002 address at a meeting held with the Speaker of the House of Representatives and other House Members, His Majesty King Mohammed VI, King of Morocco, stated that he is committed to the promotion of human rights, a better distribution of wealth, the perfecting of women’s integration in our society, the consolidation of democracy and the enlargement of regions’ powers; 
Whereas at a 2003 international parliamentary conference in New Delhi, the Speaker of the Moroccan Chamber of Representatives said that democratic culture is the best shield against extremism, hatred, and confrontation, and is also the best means to ensure social change within peace, security, and stability in the same society and in the world at large; 
Whereas the September 2002 election for the 325-seat Chamber of Representatives, the lower house chosen by universal suffrage, was deemed the first free, fair, and transparent election ever held in Morocco and a milestone on the path of democratization; 
Whereas, in the September 2002 election, the election of 35 women legislators (30 to reserved seats) established an important precedent; 
Whereas in January 2004, both houses of the parliament unanimously approved legislation that established full equality between men and women in Morocco, and set an equal minimum age of marriage, established equal prerogative to initiate divorce, and, in general, ensured better protection of the rights of women and children; 
Whereas, in January 2003, King Mohammed VI formally inaugurated the Equity and Reconciliation Commission to ensure the protection of basic human rights for all Moroccans and to provide compensation to victims of past human rights violations; 
Whereas Morocco’s outspoken press, vibrant civil society, and recently reformed family code are among the region’s bright spots in terms of human rights; 
Whereas, on September 14, 2004, the United States and Morocco signed a Free Trade Agreement; 
Whereas the Government of Bahrain is demonstrating its commitment to acquiring the consent of the people it governs by nurturing a democratic political culture; 
Whereas, in February 2002, the people of Bahrain accepted, by referendum, a National Action Charter that established procedures for the election of a 40-member national assembly; 
Whereas, in 2002, Bahrain extended full suffrage to women, and women then voted and ran for office in the subsequent parliamentary and municipal elections; 
Whereas Bahrain conducted parliamentary elections in October 2002, the first since 1973, and municipal elections were conducted in May 2002, the first since 1957; 
Whereas the Government of Bahrain has announced that it would accept the legalization of political parties, which would potentially make Bahrain the first Gulf country to allow them; 
Whereas His Majesty Hamad Bin Isa Bin Salman Al-Khalifa, King of the Kingdom of Bahrain, has released political prisoners and allowed exiles to return, has abolished emergency laws and courts, and has eased restrictions on freedom of expression and freedom of association; 
Whereas the Government of Bahrain has allowed the establishment of dozens of advocacy associations but, in September 2004, the Government ordered the closure of the Bahrain Center for Human Rights, following the arrest of the organization’s vice-president, Abd al-Hadi al-Khawaja, after he publicly criticized the prime minister; 
Whereas, in May 2004, Bahrain concluded negotiations with the United States for the establishment of a Free Trade Agreement; 
Whereas, in 1963, Kuwait became the first Gulf country to hold elections; 
Whereas Kuwait revived its elected National Assembly in October 1992 after six years of suspension or occupation; 
Whereas Kuwait’s National Assembly allows those with the right to vote, through their elected representatives, to force the resignation of government ministers and overturn government decrees; 
Whereas, in July 2003, Kuwait held parliamentary elections that were largely free and fair with the next elections scheduled to be held in 2007; 
Whereas, in 2004, His Highness Sheikh Jabir al-Ahmad Al Sabah, Amir of the State of Kuwait separated the offices of Prime Minister and Crown Prince in an effort to establish greater political accountability; 
Whereas, in May 2004, the Government of Kuwait embarked on a renewed effort to extend voting rights to women, which had previously been blocked by the Parliament; 
Whereas, in February 2004, Kuwait and the United States signed a Trade and Investment Framework Agreement; 
Whereas, in late 1998, His Highness Sheikh Haman Bin Khalifa Al-Thani, Amir of the State of Qatar, announced that a constitution would be drafted providing for an elected National Assembly to replace the appointed 35-member Consultative Council in place since independence in 1971; 
Whereas, in March 1999, women for the first time participated in Qatar’s elections for a municipal affairs council, and thus Qatar became the first country in the Gulf to extend suffrage to women; 
Whereas, in 2002, countrywide municipal elections were held in Qatar and women participated fully; 
Whereas, in 2003, Qatar approved a new constitution by referendum which ensures freedom of political expression, freedom of association, and freedom of religion, and included the establishment of a 45-member parliament (with 30 members to be elected and 15 members to be appointed by the Amir of Qatar); 
Whereas, on June 8, 2004, the Amir of Qatar announced that the new constitution will come into effect on June 8, 2005, and country-wide parliamentary elections will be held later that year; 
Whereas, in June 2004, Qatar hosted a gathering of more than 100 civil society activists, professors, journalists, and political party members from across the region that produced The Doha Declaration for Democracy and Reform, which demands that all Arab countries adopt modern, democratic constitutions, hold free, fair and regular elections, place limits on executive power, guarantee freedom of association and freedom of expression, permit the full participation of women in political life, and end extra-judicial procedures, emergency laws, and torture; 
Whereas, in March 2004, Qatar and the United States signed a Trade and Investment Framework Agreement; 
Whereas, in September 2000, Oman held the first direct elections to its 83-seat Consultative Council; 
Whereas, in November 2002, His Majesty Sultan Qaboos bin Said, Sultan of the Sultanate of Oman, announced the extension of voting rights to all citizens over 21 years of age, beginning with the October 2003 parliamentary elections; 
Whereas women voted in the 2003 parliamentary elections and two female representatives were elected to the Majlis al-Shura; 
Whereas, in September 1999, Sultan Qaboos appointed a female ambassador for the first time, and in March 2003, he named a woman to the rank of minister; 
Whereas, on July 7, 2004, the United States and Oman signed a Trade and Investment Framework Agreement; 
Whereas the Government of the Republic of Yemen, in economic terms the least developed country on the Arabian peninsula and largely lacking natural resources, is making an important effort to support political, educational, and economic reform; 
Whereas, in January 2004, in a speech to the Sana’a Inter-Governmental Regional conference, His Excellency Ali Abdullah Saleh, President of the Republic of Yemen, stated Democracy is the choice of the modern age for all peoples of the world . . . It is the way to achieve security, stability, development and better future for our countries . . . Human rights are tightly connected to democracy and the state of law and order.; 
Whereas, in April 2003, elections described as mostly free and fair were held for Yemen’s House of Representatives; 
Whereas President Saleh has aggressively recruited women into most areas of the government and supports the inclusion of women in the public sphere, with women having been elected to parliament positions and to the cabinet; 
Whereas the Government of Yemen has continued a long-term program of judicial reform, with Yemen’s Minister of Justice and other jurists participating actively in the Arab Judicial Reform project of the Middle East Partnership Initiative; 
Whereas the Government of Yemen is working with the World Bank on the Basic Education Development Project to help improve the quality of education and ensure universal access to education; 
Whereas, in February 2004, the Government of Yemen and the United States signed a Trade and Investment Framework Agreement; 
Whereas despite the need for further progress toward political and economic openness in the Hashemite Kingdom of Jordan, the Kingdom of Morocco, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, the Sultanate of Oman, and the Republic of Yemen, other countries in the region should take steps to follow their example and initiate concrete reforms; 
Whereas the Department of State report entitled Supporting Human Rights and Democracy: The United States Record 2003-2004 states: Despite . . . promising steps toward greater political participation and respect for fundamental freedoms in some Middle Eastern countries, the overall trends in the region are cause for concern.; 
Whereas the Department of State report further states: The United States continues in its private and public diplomacy efforts to support political reform, economic growth and respect for human rights and fundamental freedoms in the Middle East. To reinforce our diplomatic efforts, the United States has also begun to sponsor programs that strengthen the role of independent journalists and trade unions, increase respect and safeguards for the rule of law, strengthen public participation in the political process, improve the status of women and promote a regional dialogue on democracy for members of NGOs and governments.; 
Whereas, in 2002, the Middle East Partnership Initiative was created to encourage reforms in Arab countries by strengthening Arab civil society, encouraging micro-enterprise, expanding political participation, and promoting the rights of women; 
Whereas, in 2003, President George W. Bush proposed the creation within a decade of a United States–Middle East Free Trade Area, by working with countries in the Middle East in graduated steps to increase trade and investment with the United States and the world economy and to assist those countries in implementing domestic reforms, instituting the rule of law, protecting private property rights, and creating a foundation for economic growth and prosperity; 
Whereas, in June 2004, at the G–8 Summit meeting in Sea Island, Georgia, Western and Arab officials participated in the unveiling of the Broader Middle East and North Africa Initiative, a multilateral development and reform plan aimed at fostering economic and political liberalization; 
Whereas United States policy, as articulated by President Bush, is to pursue a forward strategy of freedom to promote democracy throughout the Middle East; 
Whereas the 9/11 Commission Report stated that the United States must engage in the struggle of ideas, that a comprehensive U.S. strategy to counter terrorism should include economic policies that encourage development, more open societies, and opportunities for people to improve the lives of their families …, and that It is among the large majority of Arabs and Muslims that we must encourage reform, freedom, democracy, and opportunity …; and 
Whereas congressional–parliamentary discussions can help promote understanding between the United States and Arab and Muslim countries engaged in genuine political and economic reforms and provide a mechanism for communication and cooperation on issues of mutual interest and concern: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the peoples and the Governments of the Hashemite Kingdom of Jordan, the Kingdom of Morocco, the Kingdom of Bahrain, the State of Kuwait, the State of Qatar, the Sultanate of Oman, and the Republic of Yemen for their progress toward political and economic liberalization; 
(2)expresses its hope that progress toward democratization in Jordan, Morocco, Bahrain, Kuwait, Qatar, Oman, and Yemen will continue to thrive and that the efforts of these countries will serve as a model for other Arab countries;  
(3)reaffirms the friendship that exists between the people of the United States and the peoples of Jordan, Morocco, Bahrain, Kuwait, Qatar, Oman, and Yemen;  
(4)offers to assist these countries in their future challenges of reform so that democracy and freedom are able to prosper and flourish; and  
(5)supports enhancing congressional–parliamentary exchanges with Arab and Muslim countries. 
 
